          Case 5:17-cv-00575-D Document 63 Filed 01/24/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


VANCE DOTSON,                              )
                                           )
              Plaintiff,                   )
                                           )
vs.                                        )     Case No. 5:17-cv-00575-D
                                           )
ENERGY FUTURE HOLDINGS                     )
CORP. d/b/a TXU ENERGY,                    )
EXPERIAN INFORMATION                       )
SOLUTIONS, INC., ET AL.                    )
                                           )
              Defendants.                  )
                                           )
                                           )

      EXPERIAN INFORMATION SOLUTIONS, INC.’S LIST OF EXPERT
                          WITNESSES

       Pursuant to the Court’s Scheduling Order (Dkt. No. 43), Defendant Experian

Information Solutions, Inc. (“Experian”) hereby identifies the following expert witness:

             Expert Witness                                    Address

              Kimberly Cave                    Experian Information Solutions, Inc., 701
                                               Experian Parkway, Allen, Texas 75013, c/o
                                               Jones Day, 717 Texas, Suite 3300,
                                               Houston, Texas 77002


       Contemporaneous with this filing, pursuant to the Court’s Scheduling Order,

Experian served its Rule 26 Expert Witness Disclosure of Kimberly Cave and Ms. Cave’s

Expert Report on Plaintiff.




                                           -1-
          Case 5:17-cv-00575-D Document 63 Filed 01/24/19 Page 2 of 2




      Dated January 24, 2019.


                                         s/Jimmy K. Goodman
                                         Jimmy K. Goodman, OBA #3451
                                         Crowe & Dunlevy
                                         324 N. Robinson Ave., Ste. 100
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 235-7700
                                         goodmanj@crowedunlevy.com

                                         William R. Taylor
                                         Admitted Pro Hac Vice
                                         JONES DAY
                                         717 Texas Street, Ste. 3300
                                         Houston, TX 77002-7212
                                         Telephone: (832) 239-3939
                                         wrtaylor@jonesday.com

                                         Attorneys for Defendant
                                         Experian Information Solutions, Inc.



                                 Certificate of Service

       I hereby certify that on this 24th day of January, 2019, I filed the foregoing
document with the Court through the Court’s CM/ECF system. I further certify that I
served a true and correct copy of the foregoing document on Plaintiff by U.S. Mail at the
following address:

Vance Dotson
1415 N.W. 43rd St.
 Oklahoma City, OK 73118



                                                /s/ Jimmy K. Goodman
                                                Jimmy K. Goodman




                                          -2-
